                                           Case 3:20-mc-80121-SK Document 13 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARNEGIE MELLON UNIVERSITY,                      Case No. 20-mc-80121-SK
                                   8                   Plaintiff,
                                                                                          ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     LSI CORPORATION, et al.,
                                  11                   Defendants.

                                  12          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned
Northern District of California
 United States District Court




                                  13   case is referred to Judge James Donato to determine whether it is related to Carnegie Mellon

                                  14   University v. LSI Corporation, et al., Case No. 18-cv-04571-JD.

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 23, 2020

                                  17                                                  ______________________________________
                                                                                      SALLIE KIM
                                  18                                                  United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
